UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7238



VIRGIL A. TREECE,

                                            Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA; GERALDINE P. MIRO,
Warden; CHARLES MOLONY CONDON, Attorney
General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-3460-3-19BC)


Submitted:   November 20, 1997          Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Virgil A. Treece, Appellant Pro Se. Lauri J. Soles, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

Treece v. South Carolina, No. CA-96-3460-3-19BC (D.S.C. Aug. 21,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2